Name: 2000/451/EC: Council Decision of 10 July 2000 appointing two United Kingdom alternate members of the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: 2000-07-20

 Avis juridique important|32000D04512000/451/EC: Council Decision of 10 July 2000 appointing two United Kingdom alternate members of the Committee of the Regions Official Journal L 181 , 20/07/2000 P. 0076 - 0076Council Decisionof 10 July 2000appointing two United Kingdom alternate members of the Committee of the Regions(2000/451/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof,Having regard to the Council Decision of 26 January 1998(1) appointing the members and alternate members of the Committee of the Regions,Whereas two seats for alternate members of the Committee of the Regions have become vacant following the resignation of Mr John Evans and Mr Eurig Wyn, United Kingdom members, notified to the Council on 23 June 2000;Having regard to the proposal from the United Kingdom Government,HAS DECIDED AS FOLLOWS:Sole ArticleMr Jonathan Huish and Ms Margaret Jones are hereby appointed alternate members of the Committee of the Regions in place of Mr John Evans and Mr Eurig Wyn for the remainder of the latter's terms of office, which run until 25 January 2002.Done at Brussels, 10 July 2000.For the CouncilThe PresidentH. VÃ ©drine(1) OJ L 28, 4.2.1998, p. 19.